COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 IN THE MATTER OF LUIS RAMIREZ                      §
 AND ALBA RAMIREZ.                                                   No. 08-09-00078-CV
                                                    §
                                                                       Appeal from the
                                                    §
                                                                     383rd District Court
                                                    §
                                                                  of El Paso County, Texas
                                                    §
                                                                     (TC#2003AG4905)
                                                    §


                                    MEMORANDUM OPINION

        The Court reviews this appeal on its own motion to determine whether it should be dismissed

for want of jurisdiction. See TEX .R.APP .P. 42.3(a). Finding that the notice of appeal was not timely

filed, we dismiss the appeal.

        A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1; Restrepo

v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.–El Paso 1995, no

writ) (applying former TEX .R.APP .P. 40(a)(1)). When no motion for new trial or request for findings

of fact and conclusions of law is filed, the notice of appeal must be filed within thirty days after the

judgment is signed. TEX .R.APP.P. 26.1; Restrepo, 892 S.W.2d at 238. When a motion for new trial

is timely filed, or a party timely files a request for findings of fact and conclusions of law, the notice

of appeal is due ninety days after the judgment is signed. See TEX .R.APP .P. 26.1(a). An untimely

notice of appeal will be considered timely if it is filed within fifteen days after the due date and

includes a reasonable explanation for the appellant’s failure to file on the due date.                See

TEX .R.APP .P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
       The judgment in this case was entered on December 19, 2008. There was no motion for new

trial or a request for findings of fact and conclusions of law. Therefore, the notice of appeal was due

to be filed no later than January 18, 2009, thirty days after the final judgment. See TEX .R.APP .P.

26.1. Appellant did not file a notice of appeal until March 6, 2009. Therefore, Appellant’s notice

of appeal was untimely filed. By letter dated March 6, 2009, the Clerk of this Court notified

Appellant in writing of our intent to dismiss the case for want of jurisdiction because the appeal had

not been perfected. See TEX .R.APP .P. 42.3(a). Appellant has not responded to the notice.

Accordingly, we dismiss the appeal for want of jurisdiction.



                                               GUADALUPE RIVERA, Justice

April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.